                               UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF WISCONSIN

         UNITED STATES OF AMERICA                                    INITIAL APPEARANCE
                                                                        on Rule 5 Hearing
                          v.
                                                                    CASE NUMBER 21-MJ-31
            DAVID CHARLES MISH JR


 HONORABLE WILLIAM E. DUFFIN, presiding                         Court Reporter: Zoom Audio
 Deputy Clerk: Tony Byal                                        Hearing Began: 3:46 PM
 Hearing Held: January 15, 2021 at 3:45 PM                      Hearing Ended: 4:00 PM

 Appearances:
 UNITED STATES OF AMERICA by: Julie Stewart
 DAVID CHARLES MISH JR, via video conference, and by: Gabriela Leija                 CJA  FDS  RET
 U.S. PROBATION OFFICE by:
 INTERPRETER:  None  Sworn

  Defendant consents to proceed via video
  Defendant advised of rights
  Defendant advised of charges, penalties and fines

  Defendant waives right to an identity hearing
  Defendant to be released on O/R bond to appear in District of Columbia on 1/22/2021 at 1:00 PM Via
 Zoom
 Maximum penalties
 Count 1: 1 year imprisonment, $100,000 fine, 1 year SR, $100 SA
 Count 2: 6 months imprisonment, $5,000 fine, 1 year SR, $100 SA

Government:
   - Asks to release defendant on conditions. Requests condition of defendant staying away from
      Washington DC and to not be involved in in-person political demonstrations.
   - District of Columbia requests this court to set a hearing next week at 1:00 PM for defendant to appear
      via Zoom in the District of Columbia.

Court:
   - Orders defendant released on O/R Bond with conditions.
   - Defendant to appear on 1/22/2021 at 1:00 PM via Zoom for District of Columbia hearing.
   - Zoom information from District of Columbia to be provided to defendant.




                 Case 2:21-mj-00031-WED Filed 01/15/21 Page 1 of 1 Document 2
